EXHIBIT 10.10
Letter of Agreement
 
This LETTER OF AGREEMENT is entered into as of November 15, 2010 by and between
Wall & Madison LLC, a New York Limited Liability Corporation with offices at 63
Murray Avenue, Port Washington, New York, 11050 (“Agency”) and Brainy
Acquisitions, Inc., with corporate offices at 460 Brogdon Road, Suite 400,
Suwanee, Georgia, 30024 (Client”).
 
1.           SCOPE OF SERVICES
 
Client hereby retains Agency to provide Marketing consulting and related
services in connection with the ramp-up of Client’s Conventional sales
initiatives and Direct to consumer marketing and promotion efforts. Such
services shall include, but not be limited to the following.
 
Agency shall:
 
 
•
acquaint itself with the Client’s “product lines” (initially to include Brainy
Baby and related product lines) as well as their markets, competitors and trends
relevant to Client’s products and services to enhance the planning and execution
process and strive to continually improve its understanding of issues and
opportunities.

 
 
•
function as a consultant and general contractor to provide access to its
Marketing , Advertising, and Promotional industry resources and services of the
type customarily rendered by an Online Advertising and traditional Marketing
agency, or as otherwise directed by Client.

 
 
•
develop and execute online and offline direct to consumer advertising and
marketing strategies, plans and initiatives on behalf of Client, including
initial concept through Client approval process, launch and ongoing management
of marketing campaigns.

 
 
•
participate and drive the process of developing Client’s consumer facing
position statement, creative work orders, logo design initiative, brochure and
sales materials, and selling strategies and selling scripts, integrated
advertising and marketing programs.

 
 
•
assist Client in the development of content specific to Client and its services
and benefits.

 
 
•
manage and/or advise Client on the development and execution and optimization of
Client website.

 
 
•
manage and/or advise Client on the execution and delivery of an optimized
customer acquisition landing page.

 
 
•
create and execute initial e-mail campaigns inclusive of creative, CPA media
strategy and purchase, and e-com optimization.

 
 
•
create and execute initial Banner and Banner Re-Targeting campaigns inclusive of
creative designs and alternatives, pricing negotiation and purchase, execution
and ongoing optimization.

 
 
•
manage and optimize Search Engine Marketing (SEM) strategy, bidding and
purchase.

 
 
•
provide initial guidance and recommendations regarding alternative consumer
outreach initiatives; i.e. online and offline social networking and community
outreach, television, and radio.

 
2.           FEES
 
 Client shall pay Agency a flat fee in the amount of $12,000 per month
commencing upon execution of this Agreement, and due and payable on the 1st of
each month thereafter.
 
In addition to its fees, Agency shall be entitled to reimbursement by Client for
Agency’s reasonable and customary disbursements incurred in connection with the
provision of services under this Agreement.  Expenses beyond the usual course of
business as well as Business travel, must be approved by Client in advance and
in writing.
 
It is anticipated and understood that Agency will negotiate a commission
directly with the entities with which Agency places Client advertising/outreach
programs.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           TERM
 
The duration/ initial term of this agreement shall be eighteen months, after
which it will continue on a monthly basis unless otherwise mutually renegotiated
and/ or terminated by either party at any time upon sixty days written notice.
 
4.           SUBCONTRACTS
 
Agency shall not subcontract out any part of the services to be provided under
this Agreement or enter any agreements on behalf of Client without the prior
written approval of Client.   The granting of such approval by Client shall not
relieve Agency of its obligations under this Agreement or of its liability for
the quality and performance of the services provided under this
Agreement.  Agency shall ensure that all vendors, subcontractors and agents of
subcontractor providing services in connection with this Agreement accept and
agree to be bound by the confidentiality provisions contained in Section 7
herein.
 
5.           INTELLECTUAL PROPERTY
 
Client shall be deemed the owner of all designs, logos, fonts, website content
and other materials developed for Client pursuant to this Agreement without
restriction on subsequent use.
 
6.           NON-COMPETITION AND CONFIDENTIALITY
 
Agency agrees that it will not, at any time during or after the termination of
this Agreement, use for any purpose other than the performance of its duties
under this Agreement, reveal, divulge or make known to any person (other than
the Client) any records, data, trade secrets, know-how, methods of operations,
strategies, processes, computer programs, personnel information or any other
confidential or proprietary information of the Client (the "Confidential
Information") used by the Client and made known to the Agency by reason of
Agency’s performance of work under this Agreement


7.           MODIFICATION
 
No change, termination or purported waiver of any of the provisions of this
Agreement shall be binding unless in writing and signed by the party to be
bound.
 
8.           WAIVER
 
No failure to enforce or exercise any right, remedy, privilege or recourse
accorded to either party under this Agreement shall diminish or waive the right,
remedy, privilege or recourse, or affect the entitlement of either party
thereafter to enforce or exercise the same in the event of another situation,
whether or not similar.
 
9..           SUCCESSORS; ASSIGNMENT
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors.  Neither party may assign this Agreement
without the prior written consent of the other.
 
10.           GOVERNING LAW, JURISDICTION AND VENUE
 
This Agreement shall be governed by and interpreted and construed in accordance
with the laws of the State of Georgia.  Any action, suit or proceeding relating
to such matters shall be commenced, pursued, defended and resolved only in such
courts and any appropriate appellate court having jurisdiction to hear an appeal
from any judgment entered in such courts.
 
11.           NOTICES
 
All notices, consents, waivers or other communications required or permitted to
be given pursuant to any of the provisions of this Agreement (collectively,
“Notices”) shall be in writing and shall be deemed to have been duly given or
made for all purposes when sent by certified or registered mail, return receipt
requested, and postage prepaid, hand delivered, sent by confirmed telecopy or
other confirmed electronic means or by express mail service or other verified
overnight courier service to the party at its address set forth below, or at
such other address as either party may specify by Notice given to the other
party in accordance with this Paragraph.
 

       For Client: Brainy Acquisitions, Inc         460 Brogdon Road, Suite 400
  Suwanee, Georgia, 30024

 

       For Agency: Wall & Madison Media, LLC   63 Murray Avenue   Port
Washington, New York 11050   Tel: 212-419-7749   Fax:

 
12.
Nothing in this Agreement shall be deemed to prevent John Benfield from serving
as an officer or director of Client or any affiliate of Client at any time.

 
13.           COUNTERPARTS
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

  WALL AND MADISON,  LLC          
 
By:
/s/John Benfield       John Benfield                  

  BRAINY ACQUISITIONS, INC          
 
By:
/s/John Benfield       John Benfield                  

 
 
 
2